Exhibit 10.19

SEPARATION AND RELEASE AGREEMENT

          This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and
JOHN FLOISAND (“Mr. Floisand”) (collectively “Parties”) as of the Execution Date
of this Agreement defined in paragraph 28 below.

          WHEREAS, effective as of February 21, 2003 Mr. Floisand tendered his
resignation as President, Chief Executive Officer, and Chairman and any and all
other positions he may have held as an employee, officer, and director of Rogue
Wave as well as any such positions he may have held with its corporate
affiliates, parents or subsidiaries;

          WHEREAS, Rogue Wave has accepted the resignation tendered by Mr.
Floisand;

          WHEREAS, the Parties wish to make the separation amicable but
conclusive on the terms and conditions set forth herein; and

          WHEREAS, Mr. Floisand accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated and will receive no payment, compensation, or benefits relating in
any manner to Mr. Floisand’s employment with Rogue Wave or the separation
thereof except as set forth in this Agreement.

II.      COVENANTS

          NOW THEREFORE, in consideration of the above set forth recitals which
are incorporated herein by reference and the mutual promises and covenants
contained in this Agreement, it is hereby agreed by and between the Parties
hereto as follows:

          1.           RESIGNATION. Mr. Floisand has tendered and Rogue Wave has
accepted Mr. Floisand’s resignation as President, Chief Executive Officer and
Chairman and any and all other positions he may have held as an employee,
officer, and director of Rogue Wave as well as any such positions he may have
held with any of its corporate affiliates, parents or subsidiaries, effective as
of February 21, 2003 (“Separation Date”).

          2.           MODIFICATION AND SUBSTITUTION OF AGREEMENT.  The Parties
agree that this Agreement shall replace, modify, and completely supercede any
obligations set forth in any former agreement, whether written or oral
concerning the terms of Mr. Floisand’s employment with, or separation from,
Rogue Wave.  This Agreement establishes the final agreement between the parties
as to the obligations of Rogue Wave, and this Agreement may be altered only in a
writing signed by the Chairman of the Rogue Wave Board of Directors.

          3.           CONSIDERATION.  Although Rogue Wave has no policy or
procedure requiring payment of any severance benefits, Rogue Wave agrees to the
following as part of this Agreement: Rogue Wave agrees to pay Mr. Floisand
$325,000 (Three Hundred Twenty-five Thousand Dollars), less all legally required
deductions and required withholdings (“Lump Sum Payment”).  The Lump Sum Payment
shall be made in a one-time, lump sum payment within 14 days of the Execution
Date of this Agreement.  The Lump Sum Payment shall be by check and delivered by
mail, overnight delivery, or hand delivery, at the sole option of Rogue Wave. 
The Parties agree that 25% of the Lump Sum Payment is made solely in



--------------------------------------------------------------------------------

consideration of Mr. Floisand executing and not revoking the ADEA Waiver and
Release set forth in paragraph 16 below.

          4.           INSURANCE.  To the extent permitted by the federal COBRA
law, applicable state laws, and the insurance policies and rules applicable to
Rogue Wave, Mr. Floisand will be eligible to continue his health insurance
benefits.  Mr. Floisand acknowledges that Rogue Wave has provided him with a
COBRA notification form setting forth Mr. Floisand’s rights and responsibilities
with regard to COBRA coverage. 

          5.          FORGIVENESS OF RELOCATION AMOUNTS.  Rogue Wave will
forgive, and will not require repayment of, Mr. Floisand’s obligation to repay
amounts paid to Mr. Floisand during his relocation to the Boulder, Colorado,
area. 

          6.          OTHER COMPENSATION.  Except as expressly provided herein,
Mr. Floisand acknowledges and agrees that Mr. Floisand will not receive (nor is
Mr. Floisand entitled to receive) any consideration, compensation, payments,
bonuses, commissions, reimbursements, incentive payments, stock, equity
interests, stock options, or benefits of any kind.  Mr. Floisand further
acknowledges and agrees that Rogue Wave has paid to Mr. Floisand in full any and
all wages, salary, accrued but unused vacation, floating holiday accrued but not
taken, personal time off, commissions, bonuses, stock options, incentive
payments and compensation due and owing, if any, as of the Separation Date.  The
Parties also agree that this Agreement supercedes any and all prior agreements
concerning the obligations of Rogue Wave to Mr. Floisand.

          7.          DENIAL OF LIABILITY.  The Parties acknowledge that any
payment by Rogue Wave and any release by Mr. Floisand pursuant to this Agreement
are made to ensure that the separation is amicable, that in making any such
payment or release, Rogue Wave and Mr. Floisand in no way admit any liability to
each other and that they expressly deny any such liability.

          8.          NONDISPARAGEMENT.  Mr. Floisand agrees that he will not at
any time disparage Rogue Wave to third parties in any manner likely to be
harmful to Rogue Wave, its business reputation, or the personal or business
reputation of its directors, shareholders and/or employees.  Notwithstanding the
prohibition in the preceding sentence, Mr. Floisand shall respond accurately and
fully to any question, inquiry, or request for information when required by
legal process.

          9.          ROGUE WAVE PROPERTY.  Prior to the Separation Date, Mr.
Floisand agrees to return to Rogue Wave all Rogue Wave documents in whatever
form (and all copies thereof) and any and all other Rogue Wave property in Mr.
Floisand’s possession, custody or control, including, but not limited to,
financial information, customer information, customer lists, employee lists,
Rogue Wave files, notes, contracts, contracts, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information, software, tangible property, including any computer equipment,
laptops, cellular telephones, pagers, credit cards, entry cards, identification
badges and keys, and any materials of any kind which contain or embody any
proprietary or confidential material of Rogue Wave (and all reproductions
thereof in any form including electronic or paper).

          10.          CONFIDENTIALITY/NON-DISCLOSURE.  Mr. Floisand and Rogue
Wave acknowledge that confidentiality and nondisclosure of the terms of this
Agreement are material considerations for the Parties entering into this
Agreement.  Mr. Floisand acknowledges, represents, and agrees that he has not
and will not discuss the terms or provisions of the Agreement with any current
or former Rogue Wave employee.  As such, the provisions of this Agreement shall
be held in strictest confidence by Mr. Floisand and Rogue Wave and shall not be
publicized or disclosed in any manner whatsoever, including



--------------------------------------------------------------------------------

but not limited to, the print or broadcast media, any public network such as the
Internet, any other outbound data program such as computer generated mail,
reports or faxes, or any source likely to result in publication or computerized
access.  Notwithstanding the prohibitions in this paragraph:  (a) the Parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (b) Rogue Wave may
disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; (c) Rogue Wave may disclose this
Agreement upon request from any government entity; and (d) the Parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.

          11.          BUSINESS EXPENSE REIMBURSEMENT.  Rogue Wave agrees to
reimburse Mr. Floisand for those reasonable business expenses he necessarily
incurred in his capacity as a Rogue Wave employee prior the Separation Date to
the extent such expenses are consistent with Rogue Wave’s policies in this
regard.  Mr. Floisand acknowledges and agrees that Rogue Wave will not reimburse
him for any expenses he incurred after the Separation Date.  Mr. Floisand must
submit the necessary documentation establishing the amount, date and reason for
expenses he incurred and for which he seeks reimbursement no later than 15 days
after the Separation Date.

          12.          REFERENCES.  To coordinate Rogue Wave’s response to any
inquiries from prospective employers seeking employment references concerning
Mr. Floisand, Mr. Floisand agrees to direct such prospective employers
exclusively to the Rogue Wave Vice President of Human Resources.  Should the
Vice President of Human Resources receive an inquiry, the Vice President (or an
authorized agent acting on behalf of the Vice President) shall confirm Mr.
Floisand’s period of employment with Rogue Wave, the position he held, and the
latest salary that he received as an employee and will state that company policy
precludes the release of further information.

          13.          NONDISCLOSURE OF PROPRIETARY INFORMATION AND
NON-COMPETITION AGREEMENT.  Mr. Floisand agrees and acknowledges that he is
bound, and will continue to be bound after the Execution Date of this Agreement,
by the terms of the Employee Proprietary Information and Inventions Agreement
(“Confidentiality Agreement”) between Mr. Floisand and Rogue Wave, executed by
Mr. Floisand, a copy of which is attached hereto as Exhibit A and which is
incorporated herein as if set forth in full.  Mr. Floisand specifically
acknowledges that he remains bound by a covenant not to compete with Rogue Wave
for the period of time specified in the Confidentiality Agreement.  Mr. Floisand
acknowledges that this restriction prohibits him, without limitation, from
engaging in the design, development, marketing or sale of any product, service,
process, system, or software that was marketed, sold, or under development by
Rogue Wave (including Rogue Wave’s subsidiaries and divisions) at any time
during Mr. Floisand’s employment with Rogue Wave.  Nothing in this paragraph
should be construed to narrow the obligations of Mr. Floisand imposed by any
other agreement, statute, case law or other source.

          14.           RELEASE OF CLAIMS BY MR. FLOISAND.  For the
consideration set forth in this Agreement and the mutual covenants of Rogue Wave
and Mr. Floisand, Mr. Floisand hereby releases, acquits and forever discharges
Rogue Wave, its affiliated corporations and entities, its and their officers,
directors, agents, representatives, servants, attorneys, employees,
shareholders, successors and assigns of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known or unknown, suspected and unsuspected, disclosed and
undisclosed, liquidated or contingent, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
Execution Date, including but not limited to:  any and all such claims and
demands directly or indirectly arising out of or in any way connected with Mr.
Floisand’s employment with Rogue Wave or the



--------------------------------------------------------------------------------

conclusion of that employment; claims or demands related to salary, bonuses,
commissions, incentive payments, stock, stock options, or any ownership or
equity interests in Rogue Wave, vacation pay, personal time off, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits, or
any other form of compensation; claims pursuant to any federal, any state or any
local law, statute, common law or cause of action including, but not limited to,
the Federal Civil Rights Act of 1964, as amended; damages, attorney’s fees,
court costs, or any expenses under Title VII of the Federal Civil Rights Act of
1964, as amended, or any other statute, agreement or source of law; the Federal
Americans with Disabilities Act of 1990; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Colorado Anti-Discrimination Act;
the Age Discrimination in Employment Act; the Equal Pay Act of 1963, as amended;
the Fair Labor Standard Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; misrepresentation; defamation;
libel; emotional distress; and breach of the implied covenant of good faith and
fair dealing.  Mr. Floisand agrees that in the event he brings a claim or charge
covered by this release, or does not dismiss with prejudice and withdraw any
claim covered by this release, in which he seeks damages against Rogue Wave or
in the event he seeks to recover against Rogue Wave in any claim brought by a
governmental agency on his behalf, this Agreement shall serve as a complete
defense to such claims or charges.

          15.           ADEA WAIVER AND RELEASE BY MR. FLOISAND.  Mr. Floisand
acknowledges that Mr. Floisand is knowingly and voluntarily waiving and
releasing any rights Mr. Floisand may have under the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA Waiver and Release”).  The Parties
agree and acknowledge that Mr. Floisand has been advised by this writing, as
required by the ADEA that:  (a) this ADEA Waiver and Release does not apply to
any claims under ADEA that may arise after the date that Mr. Floisand signs this
Agreement; (b) Mr. Floisand has the right to and is advised to consult with an
attorney prior to executing this Agreement; (c) Mr. Floisand has twenty-one days
within which to consider this ADEA Waiver and Release (although Mr. Floisand may
choose to voluntarily execute this ADEA Waiver and Release earlier); (d) Mr.
Floisand has seven days following the execution of this Agreement to revoke Mr.
Floisand’s ADEA Waiver and Release by delivering to Rogue Wave, written notice
of revocation to the attention of Rogue Wave, Attn. Vice President of Human
Resources; 5500 Flatirons Parkway, Boulder, CO 80301, and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after Mr. Floisand signs this Agreement. 
The Parties acknowledge and agree that revocation by Mr. Floisand of the ADEA
Waiver and Release is not effective to revoke Mr. Floisand’s waiver or release
of any other claims pursuant to this Agreement.  The Parties further agree that
revocation by Mr. Floisand of the ADEA Waiver and Release shall entitle Rogue
Wave to recover any and all payments made by Rogue Wave in consideration for Mr.
Floisand executing and not revoking the ADEA Waiver and Release, as articulated
in paragraph 3 and to recover the costs, expenses and attorney’s fees incurred
in attempting to recover such payments.

          16.           TAX CONSEQUENCES.  Mr. Floisand expressly acknowledges
that Rogue Wave has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by Rogue Wave to Mr. Floisand
pursuant to this Agreement.  Mr. Floisand agrees to indemnify and hold Rogue
Wave harmless for any and all claims or penalties asserted against Rogue Wave
for failure to pay taxes due on any consideration provided by Rogue Wave
pursuant to this Agreement.

          17.           COOPERATION.  Mr. Floisand agrees to fully cooperate
with Rogue Wave in connection with any Rogue Wave defense, prosecution, or
investigation by Rogue Wave regarding any actual or potential litigation,
administrative proceeding, or other such procedures, in which Rogue Wave may be
involved as a party or non-party from time to time.



--------------------------------------------------------------------------------

          18.           NO THIRD PARTY RIGHTS.  The Parties agree that by making
this Agreement, they do not intend to confer any benefits, privileges, or rights
to others.  The Agreement is strictly between the Parties hereto, subject to the
terms of paragraph 23 below, and that it shall not be construed to vest in any
other the status of third-party beneficiary.

          19.           VOLUNTARY AND KNOWINGLY.  Mr. Floisand acknowledges
that, before executing this Agreement, he has been advised and given the
opportunity to consult with counsel and has in fact sought and received advice
from counsel of his own choosing, and was fully advised of his rights under
law.  Mr. Floisand further acknowledges that he has reviewed this Agreement in
its entirety, understands it, and voluntarily executes it.

          20.           DUTY TO EFFECTUATE.  The Parties agree to perform any
lawful additional acts, including the execution of additional agreements, as are
reasonably necessary to effectuate the purpose of this Agreement.

          21.           ENTIRE AGREEMENT.  Except for those agreements expressly
referenced herein, this Agreement, including Exhibits A, B and C hereto,
constitutes the complete, final and exclusive embodiment of the entire agreement
between Mr. Floisand and Rogue Wave with regard to the subject matter hereof. 
This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. 
It may not be modified except in a writing signed by the Chairman of the Board
of Directors of Rogue Wave.

          22.           SUCCESSORS AND ASSIGNS.  This Agreement, including
Exhibit A, hereto, shall bind the heirs, personal representatives, successors,
assigns, executors and administrators of each party, and insure to the benefit
of each party, its heirs, successors and assigns.

          23.           APPLICABLE LAW.  The Parties agree and intend that
Colorado statutes and case law shall govern any and all disputes arising between
the Parties relating to, construing, interpreting, or enforcing this Agreement
and relating to any other aspect of Mr. Floisand’s employment with Rogue Wave.

          24.           ARBITRATION.  The Parties agree to submit any dispute
between them concerning or arising out of this Agreement, or concerning or
arising out of Mr. Floisand’s employment with Rogue Wave, to resolution in final
and binding arbitration in Colorado under the American Arbitration Association’s
Rules for the Resolution of Employment Disputes before an arbitrator selected
from the Judicial Arbiter Group located in Denver, Colorado.  The parties agree
that the arbitration proceedings shall not be open to the public.  The
arbitrator will be selected by mutual agreement of the parties, and such
agreement shall not be unreasonably withheld.  The decision of the arbitrator
shall be final and binding.  The arbitration award may be enforced in any court
of competent jurisdiction.  Each party will bear her/its own costs and
attorneys’ fees incurred in connection with any arbitration, and no party or an
attorney for any party shall seek or accept an award of attorneys’ fees under
any statute, rule or order of court in connection with the lawsuit.  A party
bringing an action in contravention of this paragraph shall be liable to the
other party for the costs, expenses and attorney’s fees incurred in successfully
dismissing the action or successfully transferring the action to arbitration
under this paragraph.

          25.           SEVERABLE.  If any provision of this Agreement is
determined to be invalid, void or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
provision in question shall be modified so as to be rendered enforceable.



--------------------------------------------------------------------------------

          26.           ENFORCE ACCORDING TO TERMS.  The Parties intend this
Agreement to be enforced according to their terms.

          27.           EXECUTION DATE.  This Agreement is effective on the
later of the dates that each of the Parties signed this Agreement (“Execution
Date”).

          28.           COUNTERPARTS.  This Agreement may be executed in one or
more counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.

          29.           SECTION HEADINGS.  The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

          30.           EXPIRATION.  Unless otherwise agreed to by Rogue Wave in
writing signed by an authorized Rogue Wave representative, this agreement must
be executed by Mr. Floisand and delivered to Rogue Wave no later than April 15,
2003, to be effective or binding on Rogue Wave.

          IN WITNESS WHEREOF, the Parties have duly authorized and caused this
Agreement to be executed as follows:

JOHN FLOISAND, an individual

 

ROGUE WAVE SOFTWARE, INC.,
a Delaware corporation

 

 

 

 

 

 

/s/ JOHN FLOISAND

 

 

/s/ LOU COLE

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

John Floisand

 

By:

Lou Cole

 

 

Its:

Board of Directors

 

 

 

 

Date:  March 24, 2003

 

Date:  March 24, 2003

Exhibit A:          Employee Proprietary Information and Inventions Agreement
filed as Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form
10-Q for the quarter ended December 31, 2001.